DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-28 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a pump cap for a pharmaceutical container.  The prior art fail to teach “a wrap having an outside diameter smaller than an inside diameter of the pump cap and a passage opening for a medicine discharge connection piece for the pharmaceutical container, wherein the wrap is fitted to the antenna”; and the recording of the discharge process of the pharmaceutical container comprising “a preparatory mode to produce a pairing of each electronic unit in an inlay in the pump cap with the personal digital assistant; a wake-up mode to activate the electronic unit in the inlay and/or pump cap; a receiver mode to wait for activation by the pump cap user in order for the electronic unit to transmit signals that report the discharge process from the pharmaceutical container by retrieval, and an evaluation mode to measure elapsed periods between successive pump cap activations and to categorize different incidents based on the elapsed period”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/8/21